Senators Barlow, Hard and Putnam
delivered opinions in favor of affirming the judgment, concurring substantially in the view taken of the question by the supreme cdurt; and Senators *520Sherman, Strong and Wright delivered opinions in favor of reversing the judgment.
On the question being put, “ Shall this judgment be reversed?” the members of the court voted as follows:
For affirmance : Senators Backus, Barlow, Bartlit, Hard, Jones, Mitchell, Platt, Putnam, Rhoades, Smith and Works—11.
For reversal: Senators Porter, Sherman, Strong, Varney and Wright—5.
Judgment affirmed.(a)

' (a) A decision somewhat similar was made in Neal v. Mackenzie, (1 Mees, cjWelsh. 747.) The case was this: A. took a lease from B. of one hundred acres of land, and entered into possession, Eight acres of the land, however, was at this time held by C., under a prior lease from B., extending beyond A.’s term; and C. kept exclusive possession of the eight acres until half a year’s rent became due from A., the latter remaining in possession of the residue covered by his lease. Held, that the lease to A. was void as to the eight acres, that- the rent reserved in the lease was not apportionable, and that B. could not distrain for the whole or any part of it.